Title: C. W. F. Dumas to John Adams: A Translation, 5 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 5 February 1781
Honoured & dear Sir

The enclosed letter to Congress is mainly a response to your letters of 31 January and 2 February.
I agree with you that the grain shortage in Europe, and especially in England, will be advantageous to America in many ways. I have already made good use of the information you gave me in these letters and will continue to do so.
I have not yet seen the Vie privée de Louis XV. But I do not believe any less in the truth of your observation concerning France, most notably, that it could never, nor would ever, abandon America. As for what we must do regarding the other nations, I have expressed my sentiment in the enclosed letter, and it is not mine exclusively. It also is the sentiment of the French ambassador and another figure of this republic. It will certainly be the opinion of our friend, if you speak to him.
As far as the démarche that you would like Their High Mightinesses to make regarding ships of war, commissions, prizes and merchant ships belonging to these states and the United States, I agree with you that no reasonable objection can be made against it. It could only be profitable for both sides. Let us wait for the moment when we can suggest this with as much success to this state as to the others. That moment cannot be very far away, especially the one that could validate article 10 of the Treaty between France and America, of which you spoke. I would like to have a copy of it since I only have the Treaty of Commerce, which does not contain this article. Before the proper moment, any proposition made to Their High Mightinesses would only hamper the deliberations and cause them to accomplish nothing.
The end of your letter of the second answers all your questions, knowing that the neutral powers are on the verge of becoming belligerent. Let us wait for this to pass and everything will stand to reason.
It is certainly past the time for Congress to ask France to join it in making a proposal to the other powers. If it is necessary to write Congress for permission, it would take far too long, and the response would arrive like mustard after dinner. I like to hope that you have sufficient powers, and Mr. Franklin also, to make such an invitation. Tell me please if it is true. I beg your pardon, sir, for not supplying the promised copies to you. Give me a little more credit in this regard. I am alone and no one can help me copy a line.
I am, sir, with much respect, your very humble and very obedient servant,

Dumas


I hope that you received my letter of the day before yesterday, with the letter from St. Petersburg.

